DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Non-Final Office Action is in response to remarks and amendment filed on 08/05/2021.
Amended claims 1, 11-12 and 20, and the newly filed claims 25-26, filed on 08/05/2021 are being considered on the merits.
Claims 1-5, 7-9, 11-17, 19-20, 22 and 25-26 remain pending in the application.  

This action is in response to remarks and amendments submitted on 08/05/2021. In response to the last Office Action: 
Claims 1, 11-12 and 20 have been amended.
Claims 6, 10, 18, 21 and 23-24 have been cancelled.
Claims 25-26 have been newly added.
The rejection of claims 1-5, 7-9, 10-17, 19-20, and 22-24  under 35 USC § 101 as being an abstract idea, previously set forth in the Final Office Action mailed on 06/25/2021, has been maintained and reiterated below for applicant’s convenience.

Response to Arguments
The applicant’s remarks and/or arguments, filed on 08/05/2021 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable 

Regarding Claim Rejections of claims 1, 11, and 20 under 35 USC § 101
Besides amending the aforementioned claims, Applicant did not provide arguments in the applicant’s remarks, which was filed on 08/05/2021.  
Please see below further details set for in the 35 USC 101 rejection.

Regarding Claim Rejections of claims 1-5, 7-9, 11-17, and 19-22 under 35 USC § 103
Applicant's below arguments in the applicant’s remarks of amended independent claims 1, 11 and 20, found on pages 11-14 and filed on 08/05/2021, have been fully considered but they are not persuasive.
Applicant stated: “…, Applicant submits that the asserted reference record do not disclose, teach, or suggest the subject matter of this amendment.”…, “…, rather than describing that the "copy" of the source document has data that it did not have before, Kapadia instead clearly describes that the "copy" of the document would be identical to the source document at the time that the "copy" of the document is generated.”…, “…, Kapadia instead describes generating a copy of a document that includes the same data as the source document and thus is identical to the source document. Kapadia fails to disclose generating a copy of a source document by augmenting the data of the source document with additional data that is not contained in the source document.”…, “…, there is no mention in Kapadia of storing the document and the copy of the document in a parent node and a child node, or of traversing the parent and child nodes to determine whether the document and the copy of the document are consistent.”…, “…, Kapadia fails to disclose "generating a first record in the unstructured data store by 
Regarding the aforementioned claim limitations, Examiner respectfully disagrees.  Examiner asserts that the aforementioned limitation of amended independent claims 1, 11  and 20, as drafted and given the broadest reasonable interpretation, are disclosed by the prior art(s) combination of Kapadia and McMahon.  In Particular, Kapadia discloses in Para. [0006]: “…, the intelligent conflict detection allows user to obtain a copy of a document for offline use. The copy is associated with the version of the document from which the copy is taken at the time the copy is taken (i.e., the current version of the document)”; and in Para. [0008]: “…, edits that do not conflict may be merged with the stored version of the document using the associated intent, the version identifier of the stored document is updated, and a record of the edits to the document is stored.”; and in Para. [0023]: “When users access a document, the large-scale service provides each user with a separate offline copies of the source document. Any changes made by a user to an offline copy are merged with the current version of document when the edited copy is saved (i.e., a write request containing edits is submitted).”,  the Examiner notes that when a user obtains a copy, i.e. first record, of the current version of the document, which the system generated/saved by merging previous user edits with the stored version of the document, i.e. second record, using the document intent, i.e. delta changes / the additional data that comprises data not stored in the second record.  Further, Kapadia discloses in Fig. 2, Para. 
As for the reference to McMahon, the reference discloses in Para. [0044]: “…, the certain version value specified in the second request may match to a version value that is stored in the version accumulator structure, e.g. the certain version value may align exactly to a particular stored version of the data object.”; and Para. [0045]: “…, the certain version value specified in the second request may not match to any version value that is stored in the version accumulator structure”; and Para. [0048]: “…, the certain version of data object specified in the second request is retrieved. The techniques described herein provide for reconstructing the certain version of the data object on the fly. For example, in some embodiments, the retrieval techniques may provide for traversing the nodes in the data object and, at each node, for querying the copies of that node by applying a filter to the version ranges associated with the copies to determine that one copy of the node which corresponds to the requested certain version”; and Para. [0051]: “…, if the new (to be added) node falls exactly on an existing version of the data object (e.g. when the effective version value matches a version value stored in the version accumulator structure), the node may be created as a child node of any other node for which a copy exists in that version.”; and Para. [0115]: “A "flattening" traversal is a technique for retrieving a flattened version of a data object or a portion thereof. For each copy of a parent 
Further details are provided in the below set forth 35 USC 103 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-9, 10-17, 19-20, and 22 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a process. The claimed process is comprising instructions when executed by a processor cause the processor to generate a first record based on an existing version of a second record then assign a version identifier to the first record based on the version of previous record and then compare both records for consistency.  Furthermore, the process continues to ensure consistency among these records in response to updates of these records. 
Step 2A – Prong One – The claims recite an abstract idea
Independent claims 1, 11, and 20 recite “generating a first record in the unstructured data store by augmenting data stored in a second record in the unstructured data store with additional data such that the first record includes both the data stored in the second record and the additional data that is not stored in the second record, the first record stored in a child node of the unstructured data store and the second record stored in a parent node of the unstructured data store”.  In this context, generating a record is merely an action of getting/receiving/reading copies of two or more pieces of 

Step 2A – Prong Two - The abstract idea is not integrated into a practical application
The additional elements recited in the independent claims 1, 11, and 20 respectively are: “…, initializing, by a hardware processor,..”, “.., at least one computing device comprising having a hardware processor and a memory, the memory having computer executable instructions embedded therein,  and these instructions are executed by the processor..”, and “A non-transitory computer-readable storage medium storing a set of instructions that, when executed by at least one processor of a machine,…”.  
The additional element of using a computer to generate copies of information, initialize version identifier, compare record versions, and compare the records to determine consistency amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Step 2B:  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite abstract ideas.  
Thus, there are no additional elements that amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim(s) is not patent eligible.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract ideas as mentioned above.  The claim recites the additional limitations of “refraining from updating the first record in response to a determination that the first record is consistent with the second record”.  This additional limitation elaborates on the abstract idea described above where the when a person compares two pieces of information and when finding no difference, of course this person will update none, which does not amount to significantly more than the abstract idea.
Claim 4 is dependent on claim 2 and includes all the limitations of claim 2.  Therefore, claim 4 recites the same abstract ideas as mentioned above.  The claim recites the additional limitations of “comprising updating the first record with data derived from the data currently stored in the second record and updating a version identifier of the first record to a current version identifier of the second record”.  This additional limitation elaborates on the abstract idea described above where a person can examine and see a difference between two pieces of information and can update accordingly, including 
Claim 5 is dependent on claim 4 and includes all the limitations of claim 4.  Therefore, claim 5 recites the same abstract ideas as mentioned above.  The claim recites the additional limitations of “the data update event is broadcast by the second record to one or more child records in response to an update to the second record”.  This additional limitation elaborates on the abstract idea described above where a person has been informed of new update by another person, then this person can examine and see a difference between two pieces of information and can update accordingly,  which does not amount to significantly more than the abstract idea.
Claim 7 is dependent on claim 2 and includes all the limitations of claim 2.  Therefore, claim 7 recites the same abstract ideas as mentioned above.  The claim recites the additional limitations of “the update criteria comprises rules or conditions for triggering an update to the first record in response to a change in data stored by the second record”.  This additional limitation elaborates on the abstract idea described above where the rules to make a change of information can be certainly a mental process as the claim does not elaborate any more than explained,  which does not amount to significantly more than the abstract idea.
Claim 8 is dependent on claim 7 and includes all the limitations of claim 7.  Therefore, claim 8 recites the same abstract ideas as mentioned above.  The claim recites the additional limitations of “determining that the first record is consistent with the second record by determining that the first record is updated with a most recent version of the second record that satisfies the update criteria.”.  This additional limitation elaborates on the abstract idea described above where an update criteria is left open to any mental process,  which does not amount to significantly more than the abstract idea.
Claim 9 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 9 recites the same abstract ideas as mentioned above.  The claim recites the additional limitations of 
Claim 22 are dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 22 recites the same abstract ideas as mentioned above.  The claim recites the additional limitations of “determining whether the first record is not consistent with the second record comprises determining whether the second record was generated from a most recent version of the second record.”.  This additional limitation elaborates on the abstract idea described above without significantly more as explained in claim 1,  which does not amount to significantly more than the abstract idea.
Independent claims 11 and 20  recite similar limitations to claim 1 and therefore rejected  for the same reasons as explained above.  Further, dependent claims 12-16, and 19  recite similar limitations to claims 2-5, 7-9 and 22, hence rejected for similar reasons as detailed above.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-9, 11-14, 16-17, 19-20, 22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2015/0378972 A1) issued to Kapadiaet al. (hereinafter as “KAPADIA”), and in view of US Patent Application Publication (US 2008/0104141 A1) issued to McMahon (hereinafter as “MCMAHON”).
+Regarding claim 1 (Currently Amended), KAPADIA teaches a method of versioning data in an unstructured data store (KAPADIA Fig. 1, Para. [0022], lines (1-10): “… the intelligent conflict detection system include a transactional object model 110 that handles transactions, such as and without limitation, write requests and read requests, allowing users to read, view (i.e., display), create, copy, delete, manipulate (i.e., edit or modify), share, collaborate, or save (i.e., write) documents and views, for the service. The term “document” broadly encompasses any data object handled by the service. Documents may include structured data, unstructured data, metadata, or a combination thereof”; and Fig. 2, Para. [0036], lines (1-2): “A versioning operation 204 associates the copy with the version of the document from which the copy is taken”) , the method comprising: 
generating a first record in the unstructured data store by augmenting data stored in a second record in the unstructured data store with additional data such that the first record includes both the data stored in the second record and the additional data that is not stored in the second record (KAPADIA Para. [0006], lines (1-5): “…, the intelligent conflict detection allows user to obtain a copy of a document for offline use. The copy is associated with the version of the document from which the copy is taken at the time the copy is taken (i.e., the current version of the document)”; and 
Para. [0008], lines (4-7): “…, edits that do not conflict may be merged with the stored version of the document using the associated intent, the version identifier of the stored document is updated, and a record of the edits to the document is stored.”; and
Para. [0023], lines (9-15): “When users access a document, the large-scale service provides each user with a separate offline copies of the source document. Any changes made by a user to an offline copy are merged with the current version of document when the edited copy is saved (i.e., a write request containing edits is submitted).”, 
the Examiner notes that when a user obtains a copy, i.e. first record, of the current version of the document, which the system generated/saved by merging previous user edits with the stored version of the document, i.e. second record, using the document intent, i.e. delta changes / the additional data that comprises data not stored in the second record),
the first record stored in a child node of the unstructured data store and the second record stored in a parent node of the unstructured data store (KAPADIA Fig. 2, Para. [0036], lines (1-5): “A versioning operation 204 associates the copy with the version of the document from which the copy is taken at the time the copy is taken (i.e., the current version of the document). The version of the document from which the copy is taken may be referred to as the baseline version of the copy. ”; and 
Para. [0037], lines (1-2): “The current document version and the baseline version may be designated using a version identifier”, 
the Examiner notes that the source document becomes the baseline document to that of a second record and the current document to that of the first record with a version identifier to that of a parent version identifier of the instant application);
determining that the first record is not consistent with the second record based on the parent version identifier associated with the first record stored in the child node not matching the version identifier associated with the second record stored in the parent node (KAPADIA Fig. 5A-to-5D, Para. [0061], lines (18-20): “Flow is identical through the merging of Fred's edit to version 2, which removes Eve as an author and creates version 3. Fred subsequently decides that Eve should be listed as an author (e.g., Eve may plead her case as an author to Fred and win). As a result, Fred accesses 310 the document once again. This time, the baseline version 314 of Fred's copy 312f is version 3, which does not include Eve as an author.  Turning to FIG. 5C, Fred adds Eve as an author and his edit 316 is expressed as an intent 318 composed of the verb “add” and the slot value “Eve” to describe the addition of a member (Eve) to the set.”, 
the Examiner notes that as the process continues of the example discussed in the previous step, Fred adds Eve to his version of the record, i.e. the first record, which was sourced from information stored in the baselines version 3, i.e. second record);
in response to determining that the first record is not consistent with the second record, updating the first record stored in the child node based on data of the second record stored in the parent node  (KAPADIA Fig. 5A-to-5D, Para. [0061], lines (18-20): “Flow is identical through the merging of Fred's edit to version 2, which removes Eve as an author and creates version 3. Fred subsequently decides that Eve should be listed as an author (e.g., Eve may plead her case as an author to Fred and win). As a result, Fred accesses 310 the document once again. This time, the baseline version 314 of Fred's copy 312f is version 3, which does not include Eve as an author.  Turning to FIG. 5C, Fred adds Eve as an author and his edit 316 is expressed as an intent 318 composed of the verb “add” and the slot value “Eve” to describe the addition of a member (Eve) to the set.”, 
the Examiner notes that as the process continues of the example discussed in the previous step, Fred adds Eve to his version of the record, i.e. the first record, which was sourced from information stored in the baselines version 3, i.e. second record); and 
providing data aggregated from the second record and the first record in reply to the request (KAPADIA Fig. 5C, Para. [0061], lines (15-20): “…, Fred submits 320 the edit to his copy before Bob and no conflict occurs as the baseline version of the Fred's copy is the same as current version of document in the store (i.e., there are no intermediate versions). The document is updated to version 4 and Eve included as a member of the set of authors.”, the Examiner asserts that when Fred submits his edit of the addition of Eve, the system updates/merges  (i.e. aggregates) the baseline document to version 4).  
However, KAPADIA does not explicitly teach in response to a request to retrieve the first record, determining whether the first record is not consistent with the second record by traversing the parent node and the child node in the unstructured data store ; 
But, MCMAHON teaches in response to a request to retrieve the first record, determining whether the first record is not consistent with the second record by traversing the parent node and the child node in the unstructured data store and comparing a parent version identifier associated with the first record stored in the child node to a version identifier associated with the second record stored in the parent node (MCMAHON Abstract, lines (7-15): “A first request to perform a change to the data object is received. The first request specifies an effective version value for the change, which involves a particular node. The change is performed based on the effective version value and without making a deep copy of the data object. A second request to retrieve a certain version of the data object is received. The certain version is retrieved based on the version ranges associated with the one or more copies of each node of the plurality of nodes.”; and
Para. [0044], lines (1-5): “…, the certain version value specified in the second request may match to a version value that is stored in the version accumulator structure, e.g. the certain version value may align exactly to a particular stored version of the data object.”; and 
Para. [0045], (1-4): “…, the certain version value specified in the second request may not match to any version value that is stored in the version accumulator structure”; and 
Para. [0048], (1-10): “…, the certain version of data object specified in the second request is retrieved. The techniques described herein provide for reconstructing the certain version of the data object on the fly. For example, in some embodiments, the retrieval techniques may provide for traversing the nodes in the data object and, at each node, for querying the copies of that node by applying a filter to the version ranges associated with the copies to determine that one copy of the node which corresponds to the requested certain version”; and 
Para. [0051], (1-6): “…, if the new (to be added) node falls exactly on an existing version of the data object (e.g. when the effective version value matches a version value stored in the version accumulator structure), the node may be created as a child node of any other node for which a copy exists in that version.”; and
 Para. [0115], (1-6): “A "flattening" traversal is a technique for retrieving a flattened version of a data object or a portion thereof. For each copy of a parent node in the data object, the retrieval would determine on the fly, and output in a tabular structure, the copies of all child nodes that are descendants of that particular copy of the parent node.” , 
the examiner notes that McMahon does indeed mention determining whether a first record is consistent with a second record along with traversing such records). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KAPADIA (disclosing system and methods that provides documents edits and history-aware versioning in a large-scale multi-user environment) to include the teachings of MCMAHON (disclosing  approaches for versioning of documents indicating different versions of a data object in a plurality of nodes) and arrive at a method to traverse documents/nodes version structures to determine consistency among certain versions of documents/nodes.  One of ordinary skill in the art would have been motivated to make this combination because by determining when a particular node may have not changed across multiple versions of the object, where the multiple versions of the object are caused by changes to other object nodes, thereby support true whole-object semantics for editing and retrieval of versioned data object, as recognized by (MCMAHON, Abstract, Para. [0007]-[0010]). In addition, the references of KAPADIA and MCMAHON teach features that are directed to analogous art and they are directed to the same field of endeavor of documents/objects edits and versioning.

Regarding claim 2 (Previously Presented), the combination of KAPADIA and MCMAHON teach the limitations of claim 1. Further, KAPADIA teaches comprising: 
receiving a data update event broadcast from the second record to the first record (KAPADIA Para. [0024], lines (1-5): “In addition to simply allowing users to simultaneously and independently edit the same document, large-scale services typically maintain multiple replicas of documents for efficient access and scalability. Changes to a document must be propagated to all replicas.”; and Fig. 1, Para. [0030], lines (1-4): “A change commitment layer 132 is responsible for propagating write requests from the journal to the store. Document writes flow from the journal to the store so there are no complicated synchronization mechanisms.”; and Para. [0031], lines (10-16): “The consistency recovery layer may initiate operation of the change commitment layer based on the occurrence of various events and/or on a periodic basis (e.g., every N minutes, hours, or days). Examples of events that may be used to trigger operation of the change commitment layer include, but are not limited to, system startup, error recovery, and receiving a write request.”, the Examiner asserts that as any of the user’s document copies are considered replicates, the system shall propagate the changes to all the replicas based on occurrence of various events to that of an update to second record being broadcasted to one or more child records based on an update event); and 
updating the first record in response to: the determination that the first record is not consistent with the second record (KAPADIA Fig. 2, Para. [0042], lines (1-15): “When an edit is submitted, a version check operation 210 may compare the baseline version of the copy that was edited to the current version of the document. The version check may be based on the equality/inequality of the baseline version identifier associated with the copy and the document version identifier. For example, a document version number greater than the baseline version number indicates that the document has been changed since the copy was sourced or a document version identifier appearing later in a sequence (or series) of version identifiers than the baseline version identifier may corresponding to a later (i.e., more recent) version of the document, which may indicate that the document has be updated since the copy was sourced. Saving a document may correspond to a submitting a write request containing edits in some systems.”, the Examiner asserts that the version check is based on equality/inequality of the document to the baselines, which that that to the first record and the second record.  When a change is detected, saving a document is that to updated the first record), and Serial No.: 15/934,353-2- Alty Docket No.: EB2-00064US1Newport IP, LLC 
Atty/Agent: David Fostera determination that an update criteria applied to the data update event is satisfied (KAPADIA Para. [0031], lines (10-16): “The consistency recovery layer may initiate operation of the change commitment layer based on the occurrence of various events and/or on a periodic basis (e.g., every N minutes, hours, or days). Examples of events that may be used to trigger operation of the change commitment layer include, but are not limited to, system startup, error recovery, and receiving a write request.”; and Para. [0042], lines (1-4): “When an edit is submitted, a version check operation 210 may compare the baseline version of the copy that was edited to the current version of the document. The version check may be based on the equality/inequality of the baseline version identifier associated with the copy and the document version identifier.”, 
the Examiner asserts that a version check of equality/inequality, i.e. an updated criteria, is applied associated with a triggering event such that receiving a write request, which that to an update event is satisfied).
 
Regarding claim 3 (Original), the combination of KAPADIA and MCMAHON teach the limitations of claim 1.  Further, KAPADIA teaches comprising refraining from updating the first record in response to a determination that the first record is consistent with the second record (KAPADIA Para. [0043], lines (1-9): “… the method may use the result of the version check as a preliminary (i.e., threshold) test to determine whether the edits should be screened for conflicts. Equality of the baseline version of the copy and the current version of the document indicates that the document has not changed since the copy was sourced. In other words, version equality indicates that the edits being submitted are the first edits submitted. The first edits submitted may generally be accepted without concern for conflicting edits.”, 
the Examiner asserts that the acceptance of the equality check which resulted with no conflict between the baseline and current versions of the document with no further updates to that of refraining from updating the first record based on a consistency between the first and second record).  

Regarding claim 7 (Previously Presented), the combination of KAPADIA and MCMAHON teach the limitations of claim 2.  Further, KAPADIA teaches wherein the update criteria comprises rules or conditions for triggering an update to the first record in response to a change in data stored by the second record (KAPADIA Para. [0024], lines (1-5): “In addition to simply allowing users to simultaneously and independently edit the same document, large-scale services typically maintain multiple replicas of documents for efficient access and scalability. Changes to a document must be propagated to all replicas.”; and Para. [0031], lines (10-16): “The consistency recovery layer may initiate operation of the change commitment layer based on the occurrence of various events and/or on a periodic basis (e.g., every N minutes, hours, or days). Examples of events that may be used to trigger operation of the change commitment layer include, but are not limited to, system startup, error recovery, and receiving a write request.”, 
The examiner notes that as any of the user’s committed changes to the source/baseline document (i.e. second record), the system shall propagate the changes to all the replicas (i.e. including the first record); and such updates are initiated/triggered by the consistency layer based on various event, including document write request, i.e. storage of records).  

Regarding claim 8 (Previously Presented), the combination of KAPADIA and MCMAHON teach the limitations of claim 7.  Further, KAPADIA teaches comprising: determining that the first record is consistent with the second record by determining that the first record is updated with a most recent version of the second record that satisfies the update criteria (KAPADIA Para. [0024], lines (1-5): “In addition to simply allowing users to simultaneously and independently edit the same document, large-scale services typically maintain multiple replicas of documents for efficient access and scalability. Changes to a document must be propagated to all replicas.”; and Para. [0031], lines (10-16): “The consistency recovery layer may initiate operation of the change commitment layer based on the occurrence of various events and/or on a periodic basis (e.g., every N minutes, hours, or days). Examples of events that may be used to trigger operation of the change commitment layer include, but are not limited to, system startup, error recovery, and receiving a write request.”, 
the examiner notes that as any of the user’s document copies are considered replicates, the system shall propagate the changes to all the replicas based on occurrence of various events to that of an update to second record being broadcasted to one or more records, i.e. first record, based on an update event).  

Regarding claim 9 (Previously Presented), the combination of KAPADIA and MCMAHON teach the limitations of claim 1. Further, KAPADIA teaches comprising: 
receiving, from a shared communication channel, a data update event indicating that the second record  was updated (KAPADIA Para. [0024], lines (1-5): “In addition to simply allowing users to simultaneously and independently edit the same document, large-scale services typically maintain multiple replicas of documents for efficient access and scalability. Changes to a document must be propagated to all replicas.”; and 
Para. [0031], lines (10-16): “The consistency recovery layer may initiate operation of the change commitment layer based on the occurrence of various events and/or on a periodic basis (e.g., every N minutes, hours, or days). Examples of events that may be used to trigger operation of the change commitment layer include, but are not limited to, system startup, error recovery, and receiving a write request.”, 
the examiner notes that as any of the user’s document copies are considered replicates, the system shall propagate the changes to all the replicas based on occurrence of various events to that of an update to the second record being sent to one or more records/replicas based on an update event); 
applying an update criteria associated with the first record to the data update event (KAPADIA Para. [0056], lines (1-6): “…, the intelligent conflict detection system may handle a duplicative edit, such as adding Bob to the set when Bob is already a member of the set in various ways. For example, the duplicative edit may be ignored (i.e., no merge attempt may be made) or the merge rules may be configured so that a duplicative edit does not create a set with redundant members (i.e., Bob will not appear twice)”, the Examiner notes that the intelligent conflict detection system may handle a merge rule based on certain condition); 
updating the first record in response to determining that the update criteria is satisfied (KAPADIA Para. [0024], lines (1-5): “In addition to simply allowing users to simultaneously and independently edit the same document, large-scale services typically maintain multiple replicas of documents for efficient access and scalability. Changes to a document must be propagated to all replicas.”; and 
Para. [0031], lines (10-16): “The consistency recovery layer may initiate operation of the change commitment layer based on the occurrence of various events and/or on a periodic basis (e.g., every N minutes, hours, or days). Examples of events that may be used to trigger operation of the change commitment layer include, but are not limited to, system startup, error recovery, and receiving a write request.”, 
the examiner notes that as any of the user’s document copies are considered replicates, the system shall propagate the changes to all the replicas based on occurrence of various events to that of an update to second record being broadcasted to one or more records, i.e. first record, based on an update event); and 
(KAPADIA Para. [0024], lines (1-5): “In addition to simply allowing users to simultaneously and independently edit the same document, large-scale services typically maintain multiple replicas of documents for efficient access and scalability. Changes to a document must be propagated to all replicas.”; and 
Fig. 1, Para. [0030], lines (1-4): “A change commitment layer 132 is responsible for propagating write requests from the journal to the store. Document writes flow from the journal to the store so there are no complicated synchronization mechanisms.”; and 
Para. [0031], lines (10-16): “The consistency recovery layer may initiate operation of the change commitment layer based on the occurrence of various events and/or on a periodic basis (e.g., every N minutes, hours, or days). Examples of events that may be used to trigger operation of the change commitment layer include, but are not limited to, system startup, error recovery, and receiving a write request.”, 
the examiner notes that as any of the user’s document copies are considered replicates, the system shall propagate the changes to all the replicas based on occurrence of various events to that of an update to second record being broadcasted to one or more child records based on an update event).  

Regarding claim 11 (Currently Amended),  KAPADIA teaches a system for versioning data in an unstructured data store, the system comprising: at least one computing device comprising a hardware processor and a memory, the memory having computer executable instructions embedded therein, the computer executable instructions executable by the hardware processor to cause the computing device to (KAPADIA Fig. 1, Para. [0022], lines (1-10): “… the intelligent conflict detection system include a transactional object model 110 that handles transactions, such as and without limitation, write requests and read requests, allowing users to read, view (i.e., display), create, copy, delete, manipulate (i.e., edit or modify), share, collaborate, or save (i.e., write) documents and views, for the service. The term “document” broadly encompasses any data object handled by the service. Documents may include structured data, unstructured data, metadata, or a combination thereof”; and Fig. 2, Para. [0036], lines (1-2): “A versioning operation 204 associates the copy with the version of the document from which the copy is taken”; and Para. [0067], lines (4-6): “…, may be implemented as hardware, software, computer readable media, or a combination thereof.”): 
generate a first record in the unstructured data store by augmenting data stored in a second record in the unstructured data store with additional data such that the first record includes both the data stored in the second record and the additional data that is not stored in the second record (KAPADIA Para. [0006], lines (1-5): “…, the intelligent conflict detection allows user to obtain a copy of a document for offline use. The copy is associated with the version of the document from which the copy is taken at the time the copy is taken (i.e., the current version of the document)”; and Para. [0008], lines (4-7): “…, edits that do not conflict may be merged with the stored version of the document using the associated intent, the version identifier of the stored document is updated, and a record of the edits to the document is stored.”; and
Para. [0023], lines (9-15): “When users access a document, the large-scale service provides each user with a separate offline copies of the source document. Any changes made by a user to an offline copy are merged with the current version of document when the edited copy is saved (i.e., a write request containing edits is submitted).”, 
the Examiner notes that when a user obtains a copy, i.e. first record, of the current version of the document, which the system generated/saved by merging previous user edits with the stored version of the document, i.e. second record, using the document intent, i.e. delta changes / the additional data that comprises data not stored in the second record),
(KAPADIA Fig. 2, Para. [0036], lines (1-5): “A versioning operation 204 associates the copy with the version of the document from which the copy is taken at the time the copy is taken (i.e., the current version of the document). The version of the document from which the copy is taken may be referred to as the baseline version of the copy. ”; and 
Para. [0037], lines (1-2): “The current document version and the baseline version may be designated using a version identifier”, 
the Examiner notes that the source document becomes the baseline document to that of a second record and the current document to that of the first record with a version identifier to that of a parent version identifier of the instant application); 
initialize a parent version identifier of the first record based on a version identifier of the second record (KAPADIA Fig. 2, Para. [0036], lines (1-5): “A versioning operation 204 associates the copy with the version of the document from which the copy is taken at the time the copy is taken (i.e., the current version of the document). The version of the document from which the copy is taken may be referred to as the baseline version of the copy. ”; and Para. [0037], lines (1-2): “The current document version and the baseline version may be designated using a version identifier”, the Examiner notes that the source document becomes the baseline document to that of a second record and the current document to that of the first or third record with a version identifier to that of a parent version identifier of the instant application); 
receive a data update message indicating that the data stored in the second record has changed (KAPADIA Para. [0024], lines (1-5): “In addition to simply allowing users to simultaneously and independently edit the same document, large-scale services typically maintain multiple replicas of documents for efficient access and scalability. Changes to a document must be propagated to all replicas.”; and Para. [0031], lines (10-16): “The consistency recovery layer may initiate operation of the change commitment layer based on the occurrence of various events and/or on a periodic basis (e.g., every N minutes, hours, or days). Examples of events that may be used to trigger operation of the change commitment layer include, but are not limited to, system startup, error recovery, and receiving a write request.”, the Examiner asserts that as any of the user’s document copies are considered replicates, the system shall propagate the changes to all the replicas based on occurrence of various events to that of an update to the second record being sent to one or more records/replicas based on an update event); 
apply an update criteria associated with the first record to the data update message (KAPADIA Para. [0031], lines (10-16): “The consistency recovery layer may initiate operation of the change commitment layer based on the occurrence of various events and/or on a periodic basis (e.g., every N minutes, hours, or days). Examples of events that may be used to trigger operation of the change commitment layer include, but are not limited to, system startup, error recovery, and receiving a write request.”; and Para. [0042], lines (1-4): “When an edit is submitted, a version check operation 210 may compare the baseline version of the copy that was edited to the current version of the document. The version check may be based on the equality/inequality of the baseline version identifier associated with the copy and the document version identifier.”, 
the Examiner notes that a version check is applied associated with an updated event to that of an update criteria is applied when an update event is satisfied); 
set the parent version identifier of the first record to an updated version identifier of the second record when the update criteria is not satisfied (KAPADIA Fig. 2, Para. [0036], lines (1-5): “A versioning operation 204 associates the copy with the version of the document from which the copy is taken at the time the copy is taken (i.e., the current version of the document). The version of the document from which the copy is taken may be referred to as the baseline version of the copy. ”; and Para. [0037], lines (1-2): “The current document version and the baseline version may be designated using a version identifier”; and 
Fig. 2, Para. [0042], lines (1-15): “When an edit is submitted, a version check operation 210 may compare the baseline version of the copy that was edited to the current version of the document. The version check may be based on the equality/inequality of the baseline version identifier associated with the copy and the document version identifier. For example, a document version number greater than the baseline version number indicates that the document has been changed since the copy was sourced or a document version identifier appearing later in a sequence (or series) of version identifiers than the baseline version identifier may corresponding to a later (i.e., more recent) version of the document, which may indicate that the document has be updated since the copy was sourced. Saving a document may correspond to a submitting a write request containing edits in some systems.”, 
the Examiner notes that the source document becomes the baseline document to that of a second record and the current document to that of the first or third record with a version identifier to that of a parent version identifier of the instant application.  Further, the Examiner asserts that the version check may be based on the equality/inequality to initiate a version update, which is to an update criteria not met); 
determining that the first record is not consistent with the second record based on the parent version identifier associated with the first record stored in the child node not matching the current version identifier associated with the second record stored in the parent node (KAPADIA Para. [0024], lines (7-9): “Depending upon which replica sources the copy provided to the user, that user may not be accessing the latest version of a document.”; and Fig. 5A-to-5D, Para. [0061], lines (4-11): “Flow is identical through the merging of Fred's edit to version 2, which removes Eve as an author and creates version 3. Fred subsequently decides that Eve should be listed as an author (e.g., Eve may plead her case as an author to Fred and win). As a result, Fred accesses 310 the document once again. This time, the baseline version 314 of Fred's copy 312f is version 3, which does not include Eve as an author.”, 
the Examiner notes that when Fred tries once again tries to access/request the document (baseline/source, i.e. the second record), after the inclusion of Eve as an author, hence the current access/copy of Fred’s (version 3), i.e. the first record, does not include Eve when compared to the baselines/version 2, i.e. second record, to that both records are not consistent.  
Further, KAPADIA discloses in Fig. 5A-to-5D, Para. [0061], lines (18-20): “Flow is identical through the merging of Fred's edit to version 2, which removes Eve as an author and creates version 3. Fred subsequently decides that Eve should be listed as an author (e.g., Eve may plead her case as an author to Fred and win). As a result, Fred accesses 310 the document once again. This time, the baseline version 314 of Fred's copy 312f is version 3, which does not include Eve as an author.  Turning to FIG. 5C, Fred adds Eve as an author and his edit 316 is expressed as an intent 318 composed of the verb “add” and the slot value “Eve” to describe the addition of a member (Eve) to the set.”, 
the examiner notes that as the process continues of the example discussed in the previous step, Fred adds Eve to his version of the record, i.e. the first record, which was sourced from information stored in the baselines version 3, i.e. second record).
However, KAPADIA does not explicitly teach P A TE NTin response to a request to retrieve the first record, determine whether the first record is not consistent with the second record by: traversing ; and comparing 
But, MCMAHON teaches P A TE NTin response to a request to retrieve the first record, determine whether the first record is not consistent with the second record by: traversing ; and comparing (MCMAHON Abstract, lines (7-15): “A first request to perform a change to the data object is received. The first request specifies an effective version value for the change, which involves a particular node. The change is performed based on the effective version value and without making a deep copy of the data object. A second request to retrieve a certain version of the data object is received. The certain version is retrieved based on the version ranges associated with the one or more copies of each node of the plurality of nodes.”; and
Para. [0044], lines (1-5): “…, the certain version value specified in the second request may match to a version value that is stored in the version accumulator structure, e.g. the certain version value may align exactly to a particular stored version of the data object.”; and 
Para. [0045], (1-4): “…, the certain version value specified in the second request may not match to any version value that is stored in the version accumulator structure”; and 
Para. [0048], (1-10): “…, the certain version of data object specified in the second request is retrieved. The techniques described herein provide for reconstructing the certain version of the data object on the fly. For example, in some embodiments, the retrieval techniques may provide for traversing the nodes in the data object and, at each node, for querying the copies of that node by applying a filter to the version ranges associated with the copies to determine that one copy of the node which corresponds to the requested certain version”; and 
Para. [0051], (1-6): “…, if the new (to be added) node falls exactly on an existing version of the data object (e.g. when the effective version value matches a version value stored in the version accumulator structure), the node may be created as a child node of any other node for which a copy exists in that version.”; and
 Para. [0115], (1-6): “A "flattening" traversal is a technique for retrieving a flattened version of a data object or a portion thereof. For each copy of a parent node in the data object, the retrieval would determine on the fly, and output in a tabular structure, the copies of all child nodes that are descendants of that particular copy of the parent node.”, 
the examiner notes that McMahon does indeed mention determining whether a first record is consistent with a second record along with traversing such records); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KAPADIA (disclosing system and methods that provides documents edits and history-aware versioning in a large-scale multi-user environment) to include the teachings of MCMAHON (disclosing  approaches for versioning of documents indicating different versions of a data object in a plurality of nodes) and arrive at a method to traverse documents/nodes version structures to determine consistency among certain versions of documents/nodes.  One of ordinary skill in the art would have been motivated to make this combination because by determining when a particular node may have not changed across multiple versions of the object, where the multiple versions of the object are caused by changes to other object nodes, thereby support true whole-object semantics for editing and retrieval of versioned data object, as recognized by (MCMAHON, Abstract, Para. [0007]-[0010]). In addition, the references of KAPADIA and MCMAHON teach features that are directed to analogous art and they are directed to the same field of endeavor of documents/objects edits and versioning.

Regarding claim 12 (Original), the combination of KAPADIA and MCMAHON teach the limitations of claim 11.  Further, KAPADIA teaches wherein the computer executable instructions are further executable by the hardware processor to cause the computing device to update the first record in response to determining  (KAPADIA Fig. 2, Para. [0042], lines (1-15): “When an edit is submitted, a version check operation 210 may compare the baseline version of the copy that was edited to the current version of the document. The version check may be based on the equality/inequality of the baseline version identifier associated with the copy and the document version identifier. For example, a document version number greater than the baseline version number indicates that the document has been changed since the copy was sourced or a document version identifier appearing later in a sequence (or series) of version identifiers than the baseline version identifier may corresponding to a later (i.e., more recent) version of the document, which may indicate that the document has be updated since the copy was sourced. Saving a document may correspond to a submitting a write request containing edits in some systems.”, 
the Examiner notes that the version check is based on equality/inequality of the document to the baselines, which that that to the first record and the second record.  When a change is detected, saving a document is that to updated the first record).  

Regarding claim 13 (Original), the combination of KAPADIA and MCMAHON teach the limitations of claim 11.  Further, KAPADIA teaches wherein the computer executable instructions are further executable by the hardware processor to cause the computing device to refrain from updating the first record in response to a determination that the first record is consistent with the second record (KAPADIA Para. [0043], lines (1-9): “… the method may use the result of the version check as a preliminary (i.e., threshold) test to determine whether the edits should be screened for conflicts. Equality of the baseline version of the copy and the current version of the document indicates that the document has not changed since the copy was sourced. In other words, version equality indicates that the edits being submitted are the first edits submitted. The first edits submitted may generally be accepted without concern for conflicting edits.”, 
the Examiner notes that the acceptance of the equality check which resulted with no conflict between the baseline and current versions of the document with no further updates to that of refraining from updating the first record based on a consistency between the first and second record).  

Regarding claim 14 (Original), the combination of KAPADIA and MCMAHON teach the limitations of claim 12.  Further, KAPADIA teaches wherein the computer executable instructions are further executable by the hardware processor to cause the computing device to update the second record and to update the version identifier of the second record based on the updating of the first record (KAPADIA Fig. 3A, Para. [0053], lines (1-15): “At the start of the flow, the document 302 saved in the store 118 is at version 1 represented by document version identifier 304. The author field 306 of the document is a set value field containing one a set with one member (Alice). Two users, Bob 308 b and Chris 308 c, independently access 310 the document Each has a separate copy 312 b, 312 c of the document with which to work. The version identifier of the document at the time the document was accessed is associated with the copies as the baseline version 314. In this scenario, both Bob and Chris obtain copies of version 1 of the document.”; and 
Fig. 3B, Para. [0055], lines (1-10): “Chris submits the edit to his copy 320 of the document after Bob. When the version check 322 is performed, the intelligent conflict detection system determines that the document held by the store contains changes that were not included in the copy provided to Chris because the store version is higher 324”; and 
Fig. 3B, Para. [0057], lines (1-7): “ Thus, the intelligent conflict detection system accepts Chris' edits 328, merges 326 them into the current version of the document, and the version identifier of the store document is incremented 330 (or otherwise updated”, 
the Examiner notes that, for this example using the document conflict resolution method, it is noted that both Bob and Chris obtained a copy of the baseline document at the start of the process.  Bob updated his document copy, which that to updating a first record.  Later, the conflict detection system determines that there was a change against the baseline document, or the store document, which is that to the second record of the instant application.  Accordingly, the store document is updated and the version identifier is incremented).  

Regarding claim 16 (Previously Presented), the combination of KAPADIA and MCMAHON teach the limitations of claim 11.  Further, KAPADIA teaches wherein the computer executable instructions are further executable by the hardware processor to cause the computing device to: 
generate a third record in the unstructured data store based on the data stored in the first record in the unstructured data store (KAPADIA Fig. 2, Para. [0035], lines (3-5): “The intelligent conflict detection method 200 begins with a document read operation 202 where a copy of a source document is provided to a user”, the Examiner interprets the provided document copy is to a third  record and the source document to that of a second record. Further, the Examiner notes that a first or a third, the copies are made of the source or baseline record); 
initialize a version identifier of the first record based on a version identifier of the second record (KAPADIA Fig. 2, Para. [0036], lines (1-5): “A versioning operation 204 associates the copy with the version of the document from which the copy is taken at the time the copy is taken (i.e., the current version of the document). The version of the document from which the copy is taken may be referred to as the baseline version of the copy. ”; and 
Para. [0037], lines (1-2): “The current document version and the baseline version may be designated using a version identifier”, 
the Examiner notes that the source/baseline document to that of a second record and the current document to that of the first record with a version identifier based of the current, i.e. second records, version identifier); 
initialize a parent version identifier of the third record based on the version identifier of the first record (KAPADIA Fig. 2, Para. [0036], lines (1-5): “A versioning operation 204 associates the copy with the version of the document from which the copy is taken at the time the copy is taken (i.e., the current version of the document). The version of the document from which the copy is taken may be referred to as the baseline version of the copy. ”; and 
Para. [0037], lines (1-2): “The current document version and the baseline version may be designated using a version identifier”, 
the Examiner notes that the source document becomes the baseline document to that of a second record and the current document to that of the first record with a version identifier to that of a parent version identifier of the instant application); 
compare the version identifier of the first record to the parent version identifier of the third record (KAPADIA Fig. 2, Para. [0042], lines (1-6): “… , a version check operation 210 may compare the baseline version of the copy that was edited to the current version of the document.  The version check may be based on the equality/inequality of the baseline version identifier associated with the copy and the document version identifier”); and 
determine whether the first and third records are consistent based on the comparison (KAPADIA Fig. 2, Para. [0043], lines (4-6): “Equality of the baseline version of the copy and the current version of the document indicates that the document has not changed since the copy was sourced”).  

Regarding claim 17 (Previously Presented), the combination of KAPADIA and MCMAHON teach the limitations of claim 12.  Further, KAPADIA teaches wherein the computer executable instructions are further executable by the hardware processor to cause the computing device to: 
responsive to the updating, transmit, to a shared communication channel, a data update event indicating that the first record has changed, wherein the data update event indicates a portion of the first record that was updated (KAPADIA Para. [0024], lines (1-5): “In addition to simply allowing users to simultaneously and independently edit the same document, large-scale services typically maintain multiple replicas of documents for efficient access and scalability. Changes to a document must be propagated to all replicas.”; and 
Fig. 1, Para. [0030], lines (1-4): “A change commitment layer 132 is responsible for propagating write requests from the journal to the store. Document writes flow from the journal to the store so there are no complicated synchronization mechanisms.”; and 
Para. [0031], lines (10-16): “The consistency recovery layer may initiate operation of the change commitment layer based on the occurrence of various events and/or on a periodic basis (e.g., every N minutes, hours, or days). Examples of events that may be used to trigger operation of the change commitment layer include, but are not limited to, system startup, error recovery, and receiving a write request.”, 
the Examiner notes that as any of the user’s document copies are considered replicates, the system shall propagate the changes to all the replicas based on occurrence of various events to that of an update to second record being broadcasted to one or more child records based on an update event).  

Regarding claim 19 (Previously Presented), the combination of KAPADIA and MCMAHON teach the limitations of claim 11.  Further, KAPADIA teaches wherein the computer executable instructions are further executable by the hardware processor to cause the computing device to: 
receive, from a shared communication channel, a data update event indicating that the second record was updated (KAPADIA Para. [0024], lines (4-7): “Changes to a document must be propagated to all replicas. Until all replicas of the document have been synchronized, multiple versions of the document may exist within the system.”, 
the Examiner interprets that changes or updates of a document are propagated until all replicas of the document have been synchronized to that of receiving an update of a record); 
apply the update criteria to the data update event (KAPADIA Para. [0031], lines (10-16): “The consistency recovery layer may initiate operation of the change commitment layer based on the occurrence of various events and/or on a periodic basis (e.g., every N minutes, hours, or days). Examples of events that may be used to trigger operation of the change commitment layer include, but are not limited to, system startup, error recovery, and receiving a write request.”; and 
Para. [0042], lines (1-4): “When an edit is submitted, a version check operation 210 may compare the baseline version of the copy that was edited to the current version of the document. The version check may be based on the equality/inequality of the baseline version identifier associated with the copy and the document version identifier.”, 
the Examiner notes that a version check is applied associated with an updated event to that of an update criteria is applied when an update event is satisfied); 
update the first record in response to determining that the update criteria is satisfied (KAPADIA Para. [0056], lines (1-6): “…, the intelligent conflict detection system may handle a duplicative edit, such as adding Bob to the set when Bob is already a member of the set in various ways. For example, the duplicative edit may be ignored (i.e., no merge attempt may be made) or the merge rules may be configured so that a duplicative edit does not create a set with redundant members (i.e., Bob will not appear twice)”, the Examiner notes that the intelligent conflict detection system may handle a merge rule based on certain condition); and 
transmit a second data update event to a third record indicating the update to the first record (KAPADIA Para. [0024], lines (1-5): “In addition to simply allowing users to simultaneously and independently edit the same document, large-scale services typically maintain multiple replicas of documents for efficient access and scalability. Changes to a document must be propagated to all replicas.”; and Fig. 1, Para. [0030], lines (1-4): “A change commitment layer 132 is responsible for propagating write requests from the journal to the store. Document writes flow from the journal to the store so there are no complicated synchronization mechanisms.”; and Para. [0031], lines (10-16): “The consistency recovery layer may initiate operation of the change commitment layer based on the occurrence of various events and/or on a periodic basis (e.g., every N minutes, hours, or days). Examples of events that may be used to trigger operation of the change commitment layer include, but are not limited to, system startup, error recovery, and receiving a write request.”, 
the Examiner notes that as any of the user’s document copies are considered replicates, the system shall propagate the changes to all the replicas based on occurrence of various events to that of an update to second record being broadcasted to one or more child records based on an update event).  

Regarding claim 20 (Currently Amended), KAPADIA teaches a non-transitory computer-readable storage medium storing a set of instructions for versioning data in an unstructured data store that, when executed by at least one processor of a machine (KAPADIA Para. [0067], lines (4-9): “…, may be implemented as hardware, software, computer readable media, or a combination thereof. The embodiments and functionalities described herein may operate via a multitude of computing systems including, without limitation, desktop computer systems, wired and wireless computing systems, mobile computing systems”), cause the machine to perform operations comprising: 
generating a first record in the unstructured data store by augmenting data stored in a second record in the unstructured data store with additional data such that the first record includes both the data stored in the second record and the additional data that is not stored in the second record (KAPADIA Para. [0006], lines (1-5): “…, the intelligent conflict detection allows user to obtain a copy of a document for offline use. The copy is associated with the version of the document from which the copy is taken at the time the copy is taken (i.e., the current version of the document)”; and Para. [0008], lines (4-7): “…, edits that do not conflict may be merged with the stored version of the document using the associated intent, the version identifier of the stored document is updated, and a record of the edits to the document is stored.”; and
Para. [0023], lines (9-15): “When users access a document, the large-scale service provides each user with a separate offline copies of the source document. Any changes made by a user to an offline copy are merged with the current version of document when the edited copy is saved (i.e., a write request containing edits is submitted).”, 
the Examiner notes that when a user obtains a copy, i.e. first record, of the current version of the document, which the system generated/saved by merging previous user edits with the stored version of the document, i.e. second record, using the document intent, i.e. delta changes / the additional data that comprises data not stored in the second record),
the first record stored in a child node of the unstructured data store and the second record stored in a parent node of the unstructured data store (KAPADIA Fig. 2, Para. [0036], lines (1-5): “A versioning operation 204 associates the copy with the version of the document from which the copy is taken at the time the copy is taken (i.e., the current version of the document). The version of the document from which the copy is taken may be referred to as the baseline version of the copy. ”; and Para. [0037], lines (1-2): “The current document version and the baseline version may be designated using a version identifier”, the Examiner notes that the source document becomes the baseline document to that of a second record and the current document to that of the first record with a version identifier to that of a parent version identifier of the instant application); 
initializing a parent version identifier of the first record based on a version identifier of the second record (KAPADIA Fig. 2, Para. [0036], lines (1-5): “A versioning operation 204 associates the copy with the version of the document from which the copy is taken at the time the copy is taken (i.e., the current version of the document). The version of the document from which the copy is taken may be referred to as the baseline version of the copy. ”; and Para. [0037], lines (1-2): “The current document version and the baseline version may be designated using a version identifier”, the Examiner notes that the source document becomes the baseline document to that of a second record and the current document to that of the first record of the instant application); 
determining that parent version identifier associated with the first record stored in the child node not matching the version identifier associated with the second record stored in the parent node  (KAPADIA Para. [0024], lines (7-9): “Depending upon which replica sources the copy provided to the user, that user may not be accessing the latest version of a document.”; and Fig. 5A-to-5D, Para. [0061], lines (4-11): “Flow is identical through the merging of Fred's edit to version 2, which removes Eve as an author and creates version 3. Fred subsequently decides that Eve should be listed as an author (e.g., Eve may plead her case as an author to Fred and win). As a result, Fred accesses 310 the document once again. This time, the baseline version 314 of Fred's copy 312f is version 3, which does not include Eve as an author.”, 
the Examiner notes that when Fred tries once again tries to access/request the document (baseline/source, i.e. the second record), after the inclusion of Eve as an author, hence the current access/copy of Fred’s (version 3), i.e. the first record, does not include Eve when compared to the baselines/version 2, i.e. second record, to that both records are not consistent.  
Further, KAPADIA discloses in Fig. 5A-to-5D, Para. [0061], lines (18-20): “Flow is identical through the merging of Fred's edit to version 2, which removes Eve as an author and creates version 3. Fred subsequently decides that Eve should be listed as an author (e.g., Eve may plead her case as an author to Fred and win). As a result, Fred accesses 310 the document once again. This time, the baseline version 314 of Fred's copy 312f is version 3, which does not include Eve as an author.  Turning to FIG. 5C, Fred adds Eve as an author and his edit 316 is expressed as an intent 318 composed of the verb “add” and the slot value “Eve” to describe the addition of a member (Eve) to the set.”, 
the examiner notes that as the process continues of the example discussed in the previous step, Fred adds Eve to his version of the record, i.e. the first record, which was sourced from information stored in the baselines version 3, i.e. second record) ; 
retrieving data from the second record in response to determining that the first record is not consistent with the second record (KAPADIA Para. [0061], lines (1-5): “…, the intelligent conflict detection allows user to obtain a copy of a document for offline use. The copy is associated with the version of the document from which the copy is taken at the time the copy is taken (i.e., the current version of the document)”; and Fig. 2, Para. [0035], lines (3-5): “The intelligent conflict detection method 200 begins with a document read operation 202 where a copy of a source document is provided to a user”; and Para. [0036], lines (4-5): “The version of the document from which the copy is taken may be referred to as the baseline version of the copy.”, the Examiner asserts when a user obtains a copy of the source/current version of the document, the system provides this copy being the first record from the source/current version (i.e. second record) of the document and hence this copy/first record, which is a fresh copy, will comprise information that it did not have before which is that to the first record comprise data not stored in the second record.  The Examiner notes that, as disclosed by the aforementioned prior art of KAPADIA, the baseline source document will be referred to as “the document”, the baseline or the source document); 
applying an update criteria to the data retrieved from the second record (KAPADIA Para. [0031], lines (10-16): “The consistency recovery layer may initiate operation of the change commitment layer based on the occurrence of various events and/or on a periodic basis (e.g., every N minutes, hours, or days). Examples of events that may be used to trigger operation of the change commitment layer include, but are not limited to, system startup, error recovery, and receiving a write request.”; and Para. [0042], lines (1-4): “When an edit is submitted, a version check operation 210 may compare the baseline version of the copy that was edited to the current version of the document. The version check may be based on the equality/inequality of the baseline version identifier associated with the copy and the document version identifier.”, the Examiner asserts that a version check is applied associated with an updated event to that of an update criteria is applied when an update event is satisfied) ; and 
updating the parent version identifier of the first record to the updated version identifier of the second record when the update criteria is not satisfied (KAPADIA Fig. 2, Para. [0036], lines (1-5): “A versioning operation 204 associates the copy with the version of the document from which the copy is taken at the time the copy is taken (i.e., the current version of the document). The version of the document from which the copy is taken may be referred to as the baseline version of the copy. ”; and Para. [0037], lines (1-2): “The current document version and the baseline version may be designated using a version identifier”; and Fig. 2, Para. [0042], lines (1-15): “When an edit is submitted, a version check operation 210 may compare the baseline version of the copy that was edited to the current version of the document. The version check may be based on the equality/inequality of the baseline version identifier associated with the copy and the document version identifier. For example, a document version number greater than the baseline version number indicates that the document has been changed since the copy was sourced or a document version identifier appearing later in a sequence (or series) of version identifiers than the baseline version identifier may corresponding to a later (i.e., more recent) version of the document, which may indicate that the document has be updated since the copy was sourced. Saving a document may correspond to a submitting a write request containing edits in some systems.”, the Examiner asserts that the source document becomes the baseline document to that of a second record and the current document to that of the first or third record with a version identifier to that of a parent version identifier of the instant application.  Further, the Examiner asserts that the version check may be based on the equality/inequality to initiate a version update, which is to an update criteria not met).  
	However, KAPADIA does not explicitly teach traversing the parent node and the child node in the unstructured data store and comparing the parent version identifier of the first record stored in the child node to an updated version identifier of the second record stored in the parent node.
But, MCMAHON teaches traversing the parent node and the child node in the unstructured data store and comparing the parent version identifier of the first record stored in the child node to an updated version identifier of the second record stored in the parent node (MCMAHON Abstract, lines (7-15): “A first request to perform a change to the data object is received. The first request specifies an effective version value for the change, which involves a particular node. The change is performed based on the effective version value and without making a deep copy of the data object. A second request to retrieve a certain version of the data object is received. The certain version is retrieved based on the version ranges associated with the one or more copies of each node of the plurality of nodes.”; and
(MCMAHON Abstract, lines (7-15): “A first request to perform a change to the data object is received. The first request specifies an effective version value for the change, which involves a particular node. The change is performed based on the effective version value and without making a deep copy of the data object. A second request to retrieve a certain version of the data object is received. The certain version is retrieved based on the version ranges associated with the one or more copies of each node of the plurality of nodes.”; and
Para. [0044], lines (1-5): “…, the certain version value specified in the second request may match to a version value that is stored in the version accumulator structure, e.g. the certain version value may align exactly to a particular stored version of the data object.”; and 
Para. [0045], (1-4): “…, the certain version value specified in the second request may not match to any version value that is stored in the version accumulator structure”; and 
Para. [0048], (1-10): “…, the certain version of data object specified in the second request is retrieved. The techniques described herein provide for reconstructing the certain version of the data object on the fly. For example, in some embodiments, the retrieval techniques may provide for traversing the nodes in the data object and, at each node, for querying the copies of that node by applying a filter to the version ranges associated with the copies to determine that one copy of the node which corresponds to the requested certain version”; and 
Para. [0051], (1-6): “…, if the new (to be added) node falls exactly on an existing version of the data object (e.g. when the effective version value matches a version value stored in the version accumulator structure), the node may be created as a child node of any other node for which a copy exists in that version.”; and
 Para. [0115], (1-6): “A "flattening" traversal is a technique for retrieving a flattened version of a data object or a portion thereof. For each copy of a parent node in the data object, the retrieval would determine on the fly, and output in a tabular structure, the copies of all child nodes that are descendants of that particular copy of the parent node.” , 
the examiner notes that McMahon does indeed mention determining whether a first record is consistent with a second record along with traversing such records). 


Regarding claim 22 (Previously Presented), the combination of KAPADIA and MCMAHON teach the limitations of claim 1. Further, KAPADIA teaches wherein the determining whether the first record is not consistent with the second record comprises determining whether the second record was generated from a most recent version of the second record (KAPADIA Para. [0024], lines (4-9): “Changes to a document must be propagated to all replicas.  Until all replicas of the document have been synchronized, multiple versions of the document may exist within the system. Depending upon which replica sources the copy provided to the user, that user may not be accessing the latest version of a document.”; and 
Fig. 2, Para. [0042], lines (1-13): “When an edit is submitted, a version check operation 210 may compare the baseline version of the copy that was edited to the current version of the document. The version check may be based on the equality/inequality of the baseline version identifier associated with the copy and the document version identifier. For example, a document version number greater than the baseline version number indicates that the document has been changed since the copy was sourced or a document version identifier appearing later in a sequence (or series) of version identifiers than the baseline version identifier may corresponding to a later (i.e., more recent) version of the document, which may indicate that the document has be updated since the copy was sourced”, 
the Examiner notes that the user’s document copies are considered replicates, but users can update their documents separately, hence when a document is obtained, i.e. a first record, might not be the most recent, however the system shall propagate the changes to all the replicas based on occurrence of various events as disclosed in Para. [0031]).  

Regarding claim 25 (New), the combination of KAPADIA and MCMAHON teach the limitations of claim 1. Further, KAPADIA teaches wherein the first record is associated with the parent version identifier, a node version identifier, and an update criteria, and wherein the parent version identifier, the node version identifier, and the update criteria are stored in the child node (KAPADIA Para. [0031], lines (10-16): “The consistency recovery layer may initiate operation of the change commitment layer based on the occurrence of various events and/or on a periodic basis (e.g., every N minutes, hours, or days). Examples of events that may be used to trigger operation of the change commitment layer include, but are not limited to, system startup, error recovery, and receiving a write request.”; and 
Para. [0042], lines (1-4): “When an edit is submitted, a version check operation 210 may compare the baseline version of the copy that was edited to the current version of the document. The version check may be based on the equality/inequality of the baseline version identifier associated with the copy and the document version identifier.”).

Regarding claim 26 (New), the combination of KAPADIA and MCMAHON teach the limitations of claim 25.  Further, KAPADIA teaches wherein the update criteria comprises one or more rules or conditions for triggering an update of the child node in response to a change in data managed by the parent node (KAPADIA Para. [0031], lines (10-16): “The consistency recovery layer may initiate operation of the change commitment layer based on the occurrence of various events and/or on a periodic basis (e.g., every N minutes, hours, or days). Examples of events that may be used to trigger operation of the change commitment layer include, but are not limited to, system startup, error recovery, and receiving a write request.”; and 
Para. [0042], lines (1-4): “When an edit is submitted, a version check operation 210 may compare the baseline version of the copy that was edited to the current version of the document. The version check may be based on the equality/inequality of the baseline version identifier associated with the copy and the document version identifier.”, 
the Examiner notes that a version check of equality/inequality, i.e. an updated criteria, is applied associated with a triggering event such that receiving a write request, which that to an update event is satisfied, which was due to an edit of a record/document).

Claims 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2015/0378972 A1) issued to Kapadiaet al. (hereinafter as “KAPADIA”), in view of US Patent Application Publication (US 2008/0104141 A1) issued to McMahon (hereinafter as “MCMAHON”), and in view of US Patent (US 8,266,122 B1) issued to Newcombe et al. (hereinafter as “NEWCOMBE”).
Regarding claim 4 (Previously Presented), the combination of KAPADIA and MCMAHON teach the limitations of claim 2.  

But NEWCOMBE teaches updating the first record with data derived from the data currently stored in the second record and updating a version identifier of the first record to a current version identifier of the second record (NEWCOMBE FIG. 1, Col. 5, lines (41-46): “If the successor version is a direct successor of the latest version of the atomic unit of data, shown as the positive exit from 130, the method may include incrementing a version identifier associated with the requested version of the atomic unit of data to generate a version identifier of the successor version, as in 140.”, 
the Examiner interprets the successor version to that of the first record and the atomic unit if data to that of the second record.  Further, as the version identifier of the atomic unit is updated, the successor version is updated to that of updating a version identifier of the first record based on the updating of the version identifier of the second record).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination teachings of KAPADIA (disclosing system and methods that provides documents edits and history-aware versioning in a large-scale multi-user environment) and the teachings of MCMAHON (disclosing  approaches for versioning of documents indicating different versions of a data object in a plurality of nodes) to include the teachings of NEWCOMBE (disclosing a method for versioning data in a distributed data store) and arrive at a method to update version identifiers in a distributed data store.  One of ordinary skill in the art would have been motivated to make this combination because by implementing data records synchronization mechanisms will provide reliability and consistency of database systems transaction records, as recognized by (NEWCOMBE, Col. 4, lines (44-45)). In addition, the references of KAPADIA, MCMAHON and NEWCOMBE 

Regarding claim 5 (Previously Presented), the combination of KAPADIA, MCMAHON and NEWCOMBE teach the limitations of claim 4.  Further, KAPADIA teaches wherein the data update event is broadcast by the second record to one or more child records in response to an update to the second record (KAPADIA Para. [0024], lines (1-5): “In addition to simply allowing users to simultaneously and independently edit the same document, large-scale services typically maintain multiple replicas of documents for efficient access and scalability. Changes to a document must be propagated to all replicas.”; and 
Para. [0031], lines (10-16): “The consistency recovery layer may initiate operation of the change commitment layer based on the occurrence of various events and/or on a periodic basis (e.g., every N minutes, hours, or days). Examples of events that may be used to trigger operation of the change commitment layer include, but are not limited to, system startup, error recovery, and receiving a write request.”, 
the Examiner notes that as any of the user’s document copies are considered replicates, the system shall propagate the changes to all the replicas based on occurrence of various events to that of an update to second record being broadcasted to one or more child records based on an update event).  

Regarding claim 15 (Original), the combination of KAPADIA and MCMAHON teach the limitations the limitation of claim 14.  

But NEWCOMBE teaches update a version identifier of the first record based on the updating of the version identifier of the second record (NEWCOMBE FIG. 1, Col. 5, lines (41-46): “If the successor version is a direct successor of the latest version of the atomic unit of data, shown as the positive exit from 130, the method may include incrementing a version identifier associated with the requested version of the atomic unit of data to generate a version identifier of the successor version, as in 140.”, 
the Examiner interprets the successor version to that of the first record and the atomic unit if data to that of the second record.  Further, as the version identifier of the atomic unit is updated, the successor version is updated to that of updating a version identifier of the first record based on the updating of the version identifier of the second record).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination teachings of KAPADIA (disclosing system and methods that provides documents edits and history-aware versioning in a large-scale multi-user environment) and the teachings of MCMAHON (disclosing  approaches for versioning of documents indicating different versions of a data object in a plurality of nodes) to include the teachings of NEWCOMBE (disclosing a method for versioning data in a distributed data store) and arrive at a method to update version identifiers in a distributed data store.  One of ordinary skill in the art would have been motivated to make this combination because by implementing data records synchronization mechanisms will provide reliability and consistency of database systems transaction records, as recognized by (NEWCOMBE, Col. 4, lines (44-45)). In addition, the references of KAPADIA, MCMAHON and NEWCOMBE teach features that are directed to analogous art and they are directed to the same field of endeavor of documents/objects edits and versioning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Glover ; (US-2018/0113862-A1); “Methods for document version tracking and comparison”.
Bestler ; (US-2018/0145983-A1); “Storing and accessing versions of an object, wherein versions of the named object or for related objects, such as a parent object to the named object or a child object of the named object”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
09/28/2021

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162  


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162